DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) filed Oct. 30, 2019 (7 pages) and the IDS filed Oct. 30, 2019 (33 pages) fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
For the 7 page IDS, the Foreign references Cite Nos. 1-4, 6, and 9 are not in English and for the 33 page IDS, the Foreign references Cite Nos. 6-11 and 5-16 are not in English.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable Hedge et al. (WO 2014/189499 – hereinafter Hedge) in view of Charbonneau et al. (US 2014/0007623 A1 – hereinafter Charbonneau), Shyu (US 5,298,213), and Nortz et al. (US 5,095,761 – hereinafter Nortz).
Regarding claims 1 and 4, Hedge (Figs. 1 and 2, [0019], and [0030]) discloses a submerged combustion (SC) burner having a burner tip (4) having a crown in the shape of a toroid, which provides for a toroidal tip.  Hedge discloses the burner tip comprises welds (40 and 42).  Hedge discloses an SC burner with a toroidal tip is typically positioned in a floor of a submerged combustion melter (SCM) and discloses (Fig. 2, [0029], and [0037]) the burner tip, welds, and burner conduit (10) of the burner body exposed to the molten glass side.  Hedge ([0013]) further discloses producing of combustion gases with the SC burners and emitting the combustion gases.  Therefore, it would be obvious to a person having ordinary skill in the art, Hedge provides for a portion exposed to the matrix (i.e. molten glass) and a toroidal burner tip defining an outlet for delivering the combustion gases into the molten glass side of the SCM.  
Hedge fails to disclose details of the SCM.  Hedge fails to disclose the claimed base, feed end wall, feed port, an exit end wall defining an exit port, and a roof, where the base feed end wall, exit end wall, and the roof form a substantially closed volume, and the claimed transition channel.  However, Charbonneau (Figures and [0061]) discloses an SCM comprising a melter (corresponding to a melt vessel) including a floor (2) (corresponding to a base), wall (6) having a feed opening (corresponding to a feed wall defining a feed port) for receiving material, a wall (6) having an exit port (corresponding to an exit end wall defining an exit port) allowing egress of material (24) through exit structure (22) (corresponding to a transition channel), and a roof.  Charbonneau discloses the floor (i.e. base), the feed end wall, the exit end wall, and the roof form a substantially closed volume.  Charbonneau discloses sidewall or floor-mounted burners combustion burners (12) and the claimed transition channel in fluid communication with the exit port.  Therefore, it would be obvious to a person having ordinary skill in 
Hedge and Charbonneau fail to disclose the portion of the burner exposed to the matrix includes a plurality of polished features having heights not greater than 1 micron, as claimed in claim 1, and less then about 0.5 microns, as claimed in claim 4.  However, as discussed above, Hedge discloses a submerged combustion (SC) burner having a burner tip (4) having a crown in the shape of a toroid, Hedge discloses the burner tip comprises welds (40 and 42), and Shyu (Col. 1, lines 19-23) discloses making a gas burner head such that the weld left on an external surface of the metal burner must be filed in order to obtain a smooth surface.  Therefore, it would be obvious to a person having ordinary skill in the art, the burner of Hedge comprising the toroidal tip comprises welds in the SC burner of Hedge and the welds could be filed in order to obtain a smooth surface.  Hedge and Shyu fail to disclose details of the filing to form a smooth edge.  However, Nortz (Col. 4, lines 28-42) discloses irregularities in welds to be easily filed, machined off, or polished.  Therefore, based on the teachings of Nortz, it would be obvious to a person having ordinary skill in the art, in addition to filing to smooth the weld or an alternative to filing to smooth the weld,  polishing could be performed to polish off irregularities.  The filing and polishing of the weld provides for a toroidal burner further comprising a plurality of polished features.  Further, since Nortz discloses the desire for irregularities in welds to be easily filed, machined off, or polished, it would be obvious to a person having ordinary skill in the art, the polished irregularities (i.e. plurality of polished features) are minimized, and through minimizing the size of the 
Regarding claims 2 and 3, as discussed in the rejection of claim 1 above, Hedge discloses the burner comprises welds (40 and 42) and Hedge in view of Shyu and Nortz provides for filing and polishing of the weld.  Hedge (Fig. 2, [0029], and [0037]) discloses the burner tip including welds exposed to the SCM environment (i.e. molten glass side) and a burner body conduit (10).  Therefore, it would be obvious to a person having ordinary skill in the art, Hedge in view of Charbonneau, Shyu, and Nortz the portion exposed to the matrix comprises the toroidal tip, as claimed in claim 2, and comprises a burner body, as claimed in claim 3, since body conduit (10) is exposed.
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable Hedge et al. (WO 2014/189499 – hereinafter Hedge) in view of Charbonneau et al. (US 2014/0007623 A1 – hereinafter Charbonneau), and Webster (US 2016/0039045 A1).
Regarding claim 5, Hedge (Figs. 1 and 2, [0019], and [0030]) discloses a submerged combustion (SC) burner having a burner tip (4) having a crown in the shape of a toroid, which provides for a toroidal tip.  Hedge discloses the burner tip comprises welds (40 and 42).  Hedge discloses an SC burner is typically positioned in a floor of a submerged combustion melter (SCM) and discloses (Fig. 2 and [0037]) the burner tip and welds exposed to the molten glass side of the SCM, but Hedge fails to disclose details of the SCM.  
Hedge fails to disclose the claimed base, feed end wall, feed port, an exit end wall defining an exit port, and a roof, where the base feed end wall, exit end wall, and the roof form a substantially closed volume, and the claimed transition channel.  However, Charbonneau (Figures and [0061]) 
However, Hedge ([0031]) discloses corrosion resistant and fatigue resistant material for the burner tip, including the crown, outer walls and external conduit (10) and Webster ([0121]) discloses porosity indicates strength/longevity and sometimes even corrosion resistance of the weld.  Therefore, since Hedge teaches corrosion and fatigue resistance of the burner tip and a burner tip having welds, and Webster discloses the general teaching of porosity and porosity affects weld strength/longevity and even corrosion resistance, it would be obvious to a person having ordinary skill in the art the void fraction (i.e. porosity) affects the strength, longevity, and corrosion resistance of a weld, and it would be obvious the void fraction should be minimized and optimized in the plurality of burners of Hedge in view of Charbonneau having a welded portion.  Therefore,  It would be obvious to a person having ordinary 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623.  The examiner can normally be reached on M-F: EST 5:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/LISA L HERRING/               Primary Examiner, Art Unit 1741